 Case 2:18-cv-06742-RGK-PJW Document 129 Filed 12/09/19 Page 1 of 6 Page ID #:4184



 1   Thomas H. Bienert, Jr. (CA State Bar No. 135311)
 2   Whitney Z. Bernstein (CA State Bar No. 304917)
     BIENERT | KATZMAN PC
 3   903 Calle Amanecer, Suite 350
     San Clemente, California 92673
 4
     Telephone: (949) 369-3700
 5   Facsimile: (949) 369-3701
     Email: tbienert@bienertkatzman.com
 6          wbernstein@bienertkatzman.com
 7   Attorneys for James Larkin

 8   Additional counsel listed on following page

 9
10                          UNITED STATES DISTRICT COURT
11          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
12
13   In the Matter of the Seizure of:              Case No. 2:18-cv-06742-RGK (PJW)
14                                                 [RELATED CASES
     Any and all funds held in Republic Bank of    2:18-cv-08420; 2:18-cv-08423;
15
     Arizona Account(s) xxxx1889, xxxx2592,        2:18-cv-08551; 2:18-cv-08555;
16   xxxx1938, xxxx2912, and, xxxx2500.            2:18-cv-08556; 2:18-cv-08565;
                                                   2:18-cv-08566; 2:18-cv-08568;
17
                                                   2:18-cv-08569; 2:18-cv-08570;
18                                                 2:18-cv-08577; 2:18-cv-08578;
                                                   2:18-cv-08579; 2:18-cv-08588;
19                                                 2:18-cv-08592; 2:18-cv-08723;
20                                                 2:18-cv-08730; 2:18-cv-08747;
                                                   2:18-cv-08748; 2:18-cv-08749;
21                                                 2:18-cv-08750; 2:18-cv-08753;
22                                                 2:18-cv-08754; 2:18-cv-08759;
                                                   2:18-cv-08760; 2:18-cv-08763;
23                                                 2:18-cv-08764; 2:19-cv-07032;
24                                                 2:19-cv-07039; 2:19-cv-07044;
                                                   2:19-cv-07048 ]
25
26                                                 CLAIMANTS’ RESPONSE TO
                                                   ORDER TO SHOW CAUSE
27
28


                     CLAIMANTS’ RESPONSE TO ORDER TO SHOW CAUSE
 Case 2:18-cv-06742-RGK-PJW Document 129 Filed 12/09/19 Page 2 of 6 Page ID #:4185



 1   Gary S. Lincenberg (CA State Bar No. 123058)
 2   Ariel A. Neuman (CA State Bar. No. 241594)
     Gopi K. Panchapakesan (CA State Bar No. 279586)
 3   BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
     DROOKS, LINCENBERG & RHOW, P.C.
 4
     1875 Century Park East, 23rd Floor
 5   Los Angeles, California 90067-2561
     Telephone: (310) 201-2100
 6
     Facsimile: (310) 201-2110
 7   Email: glincenberg@birdmarella.com
            aneuman@birdmarella.com
 8          gpanchapakesan@birdmarella.com
 9   Attorneys for John Brunst
10   Paul J. Cambria, Jr. (CA State Bar No. 177957)
11   LIPSITZ GREEN SCIME CAMBRIA LLP
     42 Delaware Avenue, Suite #120
12   Buffalo, NY 14202
13   Telephone: (716) 849-1333
     Facsimile: (716) 855-1580
14   Email: pcambria@lglaw.comAttorneys for Michael Lacey
15
16   John K. Rubiner (CA State Bar No. 155208)
     BARTON, KLUGMAN & OETTING LLP
17   350 South Grand Avenue, Suite 220
18   Los Angeles, CA 90071-3454
     Telephone (213) 621-4000
19   Facsimile (213) 625-1832
20   Email: jrubiner@bkolaw.com

21   Bruce Feder (AZ State Bar No. 004832)
22   FEDER LAW OFFICE, P.A.
     2930 E. Camelback Road, Suite 160
23   Phoenix, AZ 85016
24   Telephone: (602) 257-0135
     Facsimile: (602) 954-8737
25   Email: bf@federlawpa.com
26   Attorneys for Scott Spear
27
28


                      CLAIMANTS’ RESPONSE TO ORDER TO SHOW CAUSE
 Case 2:18-cv-06742-RGK-PJW Document 129 Filed 12/09/19 Page 3 of 6 Page ID #:4186



 1          Claimants Michael Lacey, James Larkin, John Brunst, Scott Spear, Medalist
 2   Holdings, Inc., Leeward Holdings, LLC, Camarillo Holdings, LLC, Vermillion
 3   Holdings, LLC, Cereus Properties, LLC, and Shearwater Investments, LLC
 4   (“Claimants”), by and through their undersigned counsel, file the instant Response to
 5   Order to Show Cause. The United States filed 31 civil forfeiture complaints over the
 6   course of the last year, with all defendant assets alleged to be proceeds from, or
 7   otherwise related to, the operation of Backpage.com, formerly an online publisher of
 8   third-party advertisements. The substantive allegations in each complaint are
 9   substantially similar or near-identical. The complaints also have other minor
10   variations, as the United States made minor changes in the complaints over time.
11   Claimants therefore agree that the 31 civil forfeiture complaints (with the exception
12   of case no. 18-cv-06742-RGK-PJW) share sufficient common questions of fact or
13   law such that it is logical for the Court to consolidate these actions for pretrial
14   purposes under Fed. R. Civ. P. 42(a). Claimants request that the Court postpone any
15   decision on whether, and to what extent, the civil forfeiture complaints should be
16   consolidated for trial and judgment until the conclusion of pretrial proceedings.1
17          Fed. R. Civ. Pro. 42(a) authorizes the Court to issue “any other orders to avoid
18   unnecessary cost or delay.” If the Court consolidates the 31 civil forfeiture actions, it
19   would be helpful if the Court were to direct the United States to file a single,
20   consolidated master complaint, for the convenience of the Court and the parties. Such
21   a complaint could provide an administrative summary of the claims brought by the
22   United States in the 31 actions, with the individual complaints retaining their separate
23   status. See, e.g., In re General Motors LLC Ignition Switch Litig., 2015 WL 3619584, at *7-
24   8 (S.D.N.Y. June 10, 2015). This would allow Claimants to respond to just one
25   complaint, rather than burdening the Court with 31 separate responses.
26
27   1
       The Court need not decide now whether “separate judgments should still issue in
28   each of the Backpage Forfeiture Actions,” as the United States requests in its response.
     The Court can take that issue up at the conclusion of pretrial proceedings.
                                          1
                     CLAIMANTS’ RESPONSE TO ORDER TO SHOW CAUSE
 Case 2:18-cv-06742-RGK-PJW Document 129 Filed 12/09/19 Page 4 of 6 Page ID #:4187



 1          Finally, with respect to this case, 18-cv-06742-RGK-PJW, the pending motions
 2   in here are substantively and procedurally different from the 31 civil forfeiture
 3   complaints and are briefed and ready for argument and decision. Therefore, Claimants
 4   request that the Court not consolidate 18-cv-06742-RGK-PJW with the 31 civil
 5   forfeiture actions at this juncture.
 6
     DATED: December 9, 2019                Thomas H. Bienert, Jr.
 7                                          Whitney Z. Bernstein
                                            BIENERT KATZMAN, PLC
 8
 9                                          By: /s/Whitney Z. Bernstein______
                                                Whitney Z. Bernstein
10
                                                Attorneys for James Larkin
11
12   DATED: December 9, 2019                Gary S. Lincenberg
                                            Ariel A. Neuman
13
                                            Gopi K. Panchapakesan
14                                          BIRD, MARELLA, BOXER, WOLPERT,
                                            NESSIM, DROOKS, LINCENBERG &
15                                          RHOW, P.C.
16
                                            By: /s/ Ariel A. Neuman________
17                                              Ariel A. Neuman
18                                              Attorneys for John Brunst
19
20   DATED: December 9, 2019                Paul J. Cambria, Jr.
                                            LIPSITZ GREEN SCIME CAMBRIA LLP
21
                                            By: /s/ Paul J. Cambria, Jr.______
22
                                                Paul J. Cambria, Jr.
23                                              Attorneys for Michael Lacey
24
25
26
27
28

                                                 2
                   DEFENDANTS’ RESPONSE TO ORDER TO SHOW CAUSE
 Case 2:18-cv-06742-RGK-PJW Document 129 Filed 12/09/19 Page 5 of 6 Page ID #:4188



 1   DATED: December 9, 2019       John K. Rubiner
 2                                 BARTON, KLUGMAN & OETTING LLP

 3
                                   By: /s/ John K. Rubiner____________
 4
                                       John K. Rubiner
 5                                     Attorneys for Scott Spear
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        3
                DEFENDANTS’ RESPONSE TO ORDER TO SHOW CAUSE
 Case 2:18-cv-06742-RGK-PJW Document 129 Filed 12/09/19 Page 6 of 6 Page ID #:4189



 1                             CERTIFICATE OF SERVICE
 2
 3           I certify that on this 9th day of December, 2019, I electronically transmitted a
     PDF version of this document to the Clerk of the Court, using the CM/ECF System,
 4   for filing and for transmittal of a Notice of Electronic Filing to the following CM/ECF
 5   registrants listed below.

 6                                           s/ Toni Thomas
                                             Toni Thomas
 7
     John J. Kucera, john.kucera@usdoj.gov
 8
     Daniel G. Boyle, daniel.boyle2@usdoj.gov
 9   David W. Wiechert, dwiechert@aol.com
     Gary S. Lincenberg, glincenberg@birdmarella.com
10
     Ariel Neuman, aneuman@birdmarella.com
11   Gopi K. Panchapakesan, gpanchapakesan@birdmarella.com
     John K. Rubiner, jrubiner@bkolaw.com
12
     Paul J. Cambria, Jr., pcambria@lglaw.com
13   Whitney Z. Bernstein, wbernstein@bienertkatzman.com
     Daniel J. Quigley, quigley@djqplc.com
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                  CERTIFICATE OF SERVICE
